FILED
                            NOT FOR PUBLICATION                            MAR 02 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


THOMAS E. PEREZ, Secretary, United               No. 13-55301
States Department of Labor,
                                                 D.C. No. 2:12-cv-00618-SJO-
              Plaintiff - Appellee,              AGR

  v.
                                                 MEMORANDUM*
TOMCO AUTO PRODUCTS, INC., a
corporation; et al.,

              Defendants,

  And

RICHARD ALAN SCHOENFELD, an
individual,

              Defendant - Appellant.



In the Matter of: RICHARD ALAN                   No. 13-55308
SCHOENFELD,
                                                 D.C. No. 2:12-cv-02220-SJO
              Debtor,


THOMAS E. PEREZ, Secretary of Labor,
United States Department of Labor,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Plaintiff - Appellee,

  v.

RICHARD ALAN SCHOENFELD,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                      Argued and Submitted February 11, 2015
                               Pasadena, California

Before: CALLAHAN, WATFORD, and OWENS, Circuit Judges.

       Richard Schoenfeld appeals the district court’s holding on summary

judgment that his debts were nondischargeable because his actions constituted

defalcation under 11 U.S.C. § 523(a)(4). We have jurisdiction under 28 U.S.C.

§ 1291, and review summary judgment orders de novo. Szajer v. City of Los

Angeles, 632 F.3d 607, 610 (9th Cir. 2011).

       Although the district court applied the correct law at the time, during the

pendency of this appeal, the United States Supreme Court decided Bullock v.

BankChampaign, N.A., 133 S. Ct. 1754 (2013). Bullock clarified the requisite

intent for defalcation under § 523(a)(4) and effectively abrogated Ninth Circuit

law, which formerly did not require a particular state of mind. Because the district

                                           2                                    13-55301
court did not have an opportunity to assess defalcation under Bullock, we vacate

the judgment and remand to the district court for reconsideration in the first

instance. At this time, we need not reach any of the other issues Schoenfeld raised

on appeal. The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          3                                      13-55301